United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-2268
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Mario Aguilar

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of North Dakota - Eastern
                                   ____________

                             Submitted: April 12, 2021
                              Filed: August 20, 2021
                                  [Unpublished]
                                  ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Mario Aguilar was convicted of conspiracy to possess with intent to distribute
and distribute a controlled substance, 21 U.S.C § 846. He was sentenced to 147
months in prison followed by 10 years of supervised release. Aguilar violated the
terms of that supervised release, and he was sentenced to 4 months in prison plus 2
more years of supervision. His probation officer again petitioned the court to revoke
his release because of 7 separate violations, including consuming alcohol and
committing 2 misdemeanors. He admitted to all of the violations. The court found
that he had a Category VI criminal history and a Guidelines range of 8 to 14 months
in prison. The district court 1 sentenced him to 14 months in prison and 2 additional
years of supervision. Aguilar appeals, arguing that the sentence is substantively
unreasonable because the district court did not properly weigh the 18 U.S.C.
§ 3553(a) factors and was too concerned with public safety. We affirm the district
court’s decision.

      When reviewing a sentence, we will “first ensure that the district court
committed no significant procedural error . . . . If the sentence is procedurally
sound, we then consider the substantive reasonableness of the sentence imposed
under an abuse-of-discretion standard.” United States v. Bridges, 569 F.3d 374, 378
(8th Cir. 2009) (citation omitted) (cleaned up). Aguilar only argues substantive
unreasonableness. “A sentence within the Guidelines range is accorded a
presumption of substantive reasonableness on appeal.” United States v. Petreikis,
551 F.3d 822, 824 (8th Cir. 2009) (citation omitted).

      We have repeatedly recognized the district court’s “‘wide latitude’ in
weighing the § 3553(a) factors and assigning weight to each of those factors.”
United States v. Wickman, 988 F.3d 1065, 1067 (8th Cir. 2021) (citation omitted).
We find no error in the court’s weighing of the factors. The court stated: “I’ve
considered the entire file in this matter, statements of counsel and defendant,
Sentencing Guidelines under Chapter 7 and the sentencing factors under 18, U.S.
Code, 3553(a).” D. Ct. Dkt. 136 at 26–27. The district court is also competent to
find concerns for public safety of particular importance. See 18 U.S.C.
§ 3553(a)(2)(C); see also United States v. Jenkins, 758 F.3d 1046, 1050–51 (8th Cir.
2014) (affirming a district court’s sentence based on concern for protecting the
public). Aguilar was already at the highest category of criminal history before


      1
       The Honorable Peter D. Welte, Chief Judge, United States District Court for
the District of North Dakota.
                                         -2-
violating the terms of his release—for the second time. The district court did not
abuse its discretion, and the within-Guidelines sentence was reasonable.

      The judgment of the district court is affirmed.
                     ______________________________




                                       -3-